DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30, as originally filed, are currently pending and have been considered below.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “The method of claim 3” in line 1 which refers to itself.  Claim 3 should refer back to a previous claim, i.e. “The method of claim 2.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-13, 16 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniades, U.S. Publication No. 2017/0265832, hereinafter, “Antoniades”, and further in view of Dey, Damini, et al. "Integrated prediction of lesion-specific ischaemia from quantitative coronary CT angiography using machine learning: a multicentre study." European radiology 28.6 (2018): 2655-2664, hereinafter, “Dey”.

As per claim 1, Antoniades discloses a computer-implemented method for characterization of coronary plaque by analyzing metrics generated from radiodensity values of coronary plaque and radiodensity values of perivascular tissue located adjacent to the coronary plaque of a patient and previously stored metrics generated from radiodensity values of coronary plaque and radiodensity values of perivascular tissue located adjacent to the coronary plaque of other people, the method comprising: 
generating image information for the patient, the image information including image data of computed tomography (CT) scans along a vessel of the patient (Antoniades, ¶0039, each patient's vascular health can be quantitatively assessed so as to permit diagnosis; Antoniades, ¶0040, data gathered from a computed tomography scan along a length of a blood vessel, and comprises two steps: quantifying radiodensity for each of one or more concentric layers of perivascular tissue), and radiodensity values of coronary plaque and radiodensity values of perivascular tissue located adjacent to the coronary plaque (Antoniades, ¶0039; Antoniades, ¶0013, volumetric characterisation of perivascular tissue using data gathered from a computed tomography (CT) scan along a length of a blood vessel, the 
determining, using the image information of the patient, coronary plaque information of the patient, wherein determining the coronary plaque information comprises quantifying, using the image information, radiodensity values in a region of coronary plaque of the patient, quantifying, using the image information, radiodensity values in a region of perivascular tissue adjacent to the region of coronary plaque of the patient, and generating metrics of coronary plaque of the patient using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in the region of perivascular tissue adjacent to the region of coronary plaque (Antoniades, ¶0020, Calcium was defined as all voxels of the vascular wall with HU values >600; Antoniades, ¶0021, Fibrous plaque was defined as those voxels of vascular wall with quantified radiodensity values between 65 and 260 HU; Antoniades, ¶0022, Necrotic core was defined as those voxels of vascular wall with radiodensity values between -1 and 64 HU, fibrous plaque was defined as those voxels of vascular wall with radiodensity values between 65 and 260 HU and calcium was defined as all voxels of the vascular wall with radiodensity values >600 HU; Antoniades, ¶0077, Perivascular tissue characteristics were analysed to determine radiodensity values for voxels corresponding to adipose tissue … Mean radiodensity curves for perivascular adipose tissue and water were plotted against the distance from the outer vascular wall to calculate Volumetric Perivascular Characterisation Index (VPCI) and VPCI-integral (VPCI-ia) … For analysis of vascular plaque morphology, previously suggested definitions were adapted: necrotic core was defined as -1 to +64HU, fibrous plaque as +65 to +260HU and vascular calcification as >600HU); 

characterizing the coronary plaque information of the patient by comparing the metrics of the coronary plaque information and characteristics of the patient to the metrics of the coronary plaque information of other people in the database having one or more of the same characteristics 
wherein the method is performed by one or more computer hardware processors configured to execute computer-executable instructions on a non-transitory computer storage medium (Antoniades, ¶0043, computer-processed).
Antoniades further discloses (Antoniades, ¶0074, Detection of early changes in periaortic adipose tissue … can help identify patients at risk for developing aortic atherosclerosis or even more importantly aortic aneurysms … in subjects with diagnosed, stable aortic aneurysms a higher QRPVAT, VPCS, VPCI (%) and a lower VPCI-ia respectively can provide valuable prognostic information about the inflammatory status of the aneurysm and the risk of rupture) but does not explicitly disclose the following limitations as further recited however Dey discloses 
wherein characterizing the coronary plaque information includes identifying the coronary plaque as a high risk plaque (Dey, page 2656, Introduction, correlated quantitative plaque measures from CTA can be effectively combined to predict lesion-specific ischaemia using machine learning; Dey, pages 2657-2658, Machine learning integration; Dey, page 2661, Discussion, Among individual quantitative measures, we also found that CDD had the highest information gain for lesion-specific ischaemia ... CDD is the normalized difference in lumen attenuation per unit area over a segment, and is closely related to both minimum luminal area and luminal attenuation gradient).


As per claim 11, Antoniades and Dey discloses the method of claim 1, wherein the characteristics of the patient comprise information of age, sex, race, blood pressure, diabetes, smoking, and prior coronary artery disease (Antoniades, ¶0110-113; Antoniades, Table 1 and Table 2, Demographic characteristics of study participants; Dey, page 2658, Table 1, Patient characteristics (254 patients)). 

As per claim 12 Antoniades and Dey disclose the method of claim 11, wherein the database includes coronary plaque information and characteristics of numerous other people (Antoniades, ¶0110-113; Antoniades, Table 1 and Table 2, Demographic characteristics of study participants; Dey, page 2658, Table 1, Patient characteristics (254 patients)). 

As per claim 13, Antoniades and Dey disclose the method of claim 1, wherein characterizing the coronary plaque comprises identifying the coronary plaque as a high risk plaque if it is likely to cause ischemia based on a comparison of the coronary plaque information and characteristics of the patient to the coronary plaque information and characteristics of the other people in the database (Dey, page 2656, Introduction, correlated quantitative plaque measures from CTA can be effectively combined to predict lesion-specific ischaemia using machine learning; Dey, pages 2657-2658, Machine learning integration; Dey, page 2658, Table 1, Patient characteristics (254 patients)). 

As per claim 16, Antoniades discloses a system for characterization of coronary plaque tissue data and perivascular tissue data using image data gathered from one or more computed tomography (CT) scans 
a first non-transitory computer storage medium configured to store (i) a database of coronary plaque information and characteristics of other people, the coronary plaque information including metrics generated from radiodensity values in coronary plaque and radiodensity values of perivascular tissue adjacent to the coronary plaque (Antoniades, ¶0013, determining whether one or more of the quantified radiodensity values are above or below a baseline radiodensity value; Antoniades, ¶0014, quantified radiodensity measured at a distance from the outer wall of the blood vessel, wherein the distance is less than the radius of the vessel or is a distance from the outer surface of the vessel above which the quantified radiodensity of adipose tissue drops by more than 5% compared to the baseline radiodensity of adipose tissue in a vessel of the same type free of disease; Antoniades, ¶0022, positive association between the volume of fibrous plaque and the density of PVAT; Antoniades, ¶0023, FIG. 7 shows associations between volumetric perivascular tissue characterisation score values and plaque characteristics in patients with coronary artery disease; Antoniades, ¶0110-0113, Statistical Analysis, Table 1 and Table 2, Comparisons of characteristics between different groups of patients were 
(ii) image information including image data of computed tomography (CT) scans along a vessel of a patient (Antoniades, ¶0040, data gathered from a computed tomography scan along a length of a blood vessel), the image information including radiodensity values of coronary plaque and radiodensity values of perivascular tissue located adjacent to the coronary plaque (Antoniades, ¶0039; Antoniades, ¶0013, volumetric characterisation of perivascular tissue using data gathered from a computed tomography (CT) scan along a length of a blood vessel, the method comprising: quantifying radiodensity in each of one or more concentric layers of perivascular tissue; Antoniades, ¶0020, Calcium was defined as all voxels of the vascular wall with HU values >600; Antoniades, ¶0021, Fibrous plaque was defined as those voxels of vascular wall with quantified radiodensity values between 65 and 260 HU; Antoniades, ¶0077, Available computed tomography (CT) images from a 64-slice scanner were used to analyse perivascular tissue and vascular disease phenotype); 
a second non-transitory computer storage medium configured to at least store computer-executable instructions; and one or more computer hardware processors in communication with the second non-transitory computer storage medium, the one or more computer hardware processors (Antoniades, ¶0043, computer-processed) configured to execute the computer-executable instructions to: 

characterize the coronary plaque information of the patient by comparing the metrics of the coronary plaque information and characteristics of the patient to the metrics of the coronary plaque information and characteristics of other people in the database (Antoniades, ¶0110-0113, Statistical Analysis, Table 1 and Table 2, Comparisons of characteristics between different groups of patients were performed using unpaired t-test for 2 groups or one-way ANOVA for 3 groups. For comparisons of the differences in adipocyte size and the expression of specific genes in paired PVAT and non-PVAT in FIG. 4, 
Antoniades does not explicitly disclose the following limitations as further recited however Dey discloses
wherein characterizing the coronary plaque information of the patient includes identifying the coronary plaque as a high risk plaque (Dey, page 2656, Introduction, correlated quantitative plaque measures from CTA can be effectively combined to predict lesion-specific ischaemia using machine learning; Dey, pages 2657-2658, Machine learning integration; Dey, page 2661, Discussion, Among individual quantitative measures, we also found that CDD had the highest information gain for lesion-specific ischaemia ... CDD is the normalized difference in lumen attenuation per unit area over a segment, and is closely related to both minimum luminal area and luminal attenuation gradient).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the quantitative CTA as taught by Dey in the system of Antoniades in order to improve the prediction of a high risk plaque likely to cause ischemia (Dey, page 2660, Discussion).

As per claim 23, Antoniades and Dey disclose the system of claim 16, wherein the characteristics of the patient comprise information of age, sex, race, blood pressure, diabetes, smoking, and prior coronary artery disease (Antoniades, ¶0110-113; Antoniades, Table 1 and Table 2, Demographic characteristics of study participants; Dey, page 2658, Table 1, Patient characteristics (254 patients)). 



As per claim 25, Antoniades discloses a non-transitory computer readable medium comprising instructions that, when executed by one or more processors (Antoniades, ¶0043, computer-processed), cause an apparatus to perform a method for characterization of coronary plaque and perivascular tissue using 
(i) a database of coronary plaque information and characteristics of other people, the coronary plaque information including metrics generated from radiodensity values in coronary plaque and radiodensity values of perivascular tissue adjacent to the coronary plaque (Antoniades, ¶0013, determining whether one or more of the quantified radiodensity values are above or below a baseline radiodensity value; Antoniades, ¶0014, quantified radiodensity measured at a distance from the outer wall of the blood vessel, wherein the distance is less than the radius of the vessel or is a distance from the outer surface of the vessel above which the quantified radiodensity of adipose tissue drops by more than 5% compared to the baseline radiodensity of adipose tissue in a vessel of the same type free of disease; Antoniades, ¶0022, positive association between the volume of fibrous plaque and the density of PVAT; Antoniades, ¶0023, FIG. 7 shows associations between volumetric perivascular tissue characterisation score values and plaque characteristics in patients with coronary artery disease; Antoniades, ¶0110-0113, Statistical Analysis, Table 1 and Table 2, Comparisons of characteristics between different groups of patients were performed using unpaired t-test for 2 groups or one-way ANOVA for 3 groups. For comparisons of the differences in adipocyte size and the expression of specific genes in paired PVAT and non-PVAT in FIG. 4, Wilcoxon paired rank test was used; Antoniades, ¶0126, 
using (ii) image information including image data of computed tomography (CT) scans along a vessel of a patient, the image information including radiodensity values of coronary plaque and radiodensity values of perivascular tissue located adjacent to the coronary plaque (Antoniades, ¶0039; Antoniades, ¶0040, data gathered from a computed tomography scan along a length of a blood vessel, and comprises two steps: quantifying radiodensity for each of one or more concentric layers of perivascular tissue), and radiodensity values of coronary plaque and radiodensity values of perivascular tissue located adjacent to the coronary plaque (Antoniades, ¶0039, each patient's vascular health can be quantitatively assessed so as to permit diagnosis; Antoniades, ¶0013, volumetric characterisation of perivascular tissue using data gathered from a computed tomography (CT) scan along a length of a blood vessel, the method comprising: quantifying radiodensity in each of one or more concentric layers of perivascular tissue; Antoniades, ¶0020, Calcium was defined as all voxels of the vascular wall with HU values >600; Antoniades, ¶0021, Fibrous plaque was defined as those voxels of vascular wall with quantified radiodensity values between 65 and 260 HU; Antoniades, ¶0077, Available computed tomography (CT) images from a 64-slice scanner were used to analyse perivascular tissue and vascular disease phenotype), the method comprising: 
determining, using the image information of the patient, coronary plaque information of the patient, wherein determining the coronary plaque information comprises quantifying, using the image information, radiodensity values in a region of coronary plaque of the patient, quantifying, using the image information, radiodensity values in a region of perivascular tissue adjacent to the region of coronary plaque of the patient, and generating metrics using the quantified radiodensity values in the 
characterizing the coronary plaque information of the patient by comparing the metrics of the coronary plaque information and characteristics of the patient to the metrics of the coronary plaque information and characteristics of other people in the database (Antoniades, ¶0110-0113, Statistical Analysis, Table 1 and Table 2, Comparisons of characteristics between different groups of patients were performed using unpaired t-test for 2 groups or one-way ANOVA for 3 groups. For comparisons of the differences in adipocyte size and the expression of specific genes in paired PVAT and non-PVAT in FIG. 4, Wilcoxon paired rank test was used; Antoniades, ¶0126, analyse the CT angiographic images of a further clinical cohort of 273 subjects in study arm 3 (156 with and 117 without significant coronary atherosclerosis, study arm 3). We quantified QR around the proximal segment of the right coronary, in 3D cylindrical layers of 1 mm thickness, from immediately adjacent to the vascular wall, moving to 20 mm away from the vascular wall (FIG. 20E-H)). 

wherein characterizing the coronary plaque information of the patient includes identifying the coronary plaque as a high risk plaque (Dey, page 2656, Introduction, correlated quantitative plaque measures from CTA can be effectively combined to predict lesion-specific ischaemia using machine learning; Dey, pages 2657-2658, Machine learning integration; Dey, page 2661, Discussion, Among individual quantitative measures, we also found that CDD had the highest information gain for lesion-specific ischaemia ... CDD is the normalized difference in lumen attenuation per unit area over a segment, and is closely related to both minimum luminal area and luminal attenuation gradient). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the quantitative CTA as taught by Dey in the system of Antoniades in order to improve the prediction of a high risk plaque likely to cause ischemia (Dey, page 2660, Discussion).


Claims 2, 3, 5, 7-10, 17, 18, 20, 26, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniades, U.S. Publication No. 2017/0265832, hereinafter, “Antoniades”, in view of Dey, Damini, et al. "Integrated prediction of lesion-specific ischaemia from quantitative coronary CT angiography using machine learning: a multicentre study." European radiology 28.6 (2018): 2655-2664, hereinafter, “Dey” as applied to claims 1, 16 and 25 above, and further in view of Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir”.


It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Antoniades and Dey to include the automated slope / gradient algorithm as taught by Sabir in order to provide an alternate means to automatically assess intraluminal plaque to estimate total plaque burden (Sabir, Introduction).

As per claim 3, Antoniades, Dey and Sabir disclose the method of claim [[3]] 2, wherein generating metrics further comprises determining a ratio of the slope value of the radiodensity values of the coronary plaque and a slope value of the radiodensity values of the perivascular tissue adjacent to the coronary plaque (Sabir, page 243, Figures 1A-1D; Sabir, page 244, Figures 2A-2D; Sabir, page 242, Introduction, gradient changes in the Hounsfield density (quantified radiodensity) across coronary artery regions including the epicardial fat, arterial wall, plaque and lumen are measured using MDCT angiography; Sabir, page 243, Volume Measurement, reconstructed images from both micro-CT and MDCT … Hounsfield density profiles were manually plotted to encompass only the wall and lumen. Step 

As per claim 5, Antoniades and Dey disclose the method of claim 1, and (Dey, Abstract, contrast density difference (CDD, maximum difference in luminal attenuation per unit area)) but do not explicitly disclose the following limitations as further recited however Sabir discloses wherein the perivascular tissue is perivascular fat, and generating metrics using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in the region of perivascular tissue adjacent to the region of coronary plaque of the patient comprises generating a ratio of a density of the coronary plaque and a density of the perivascular fat (Sabir, page 243, Volume Measurements, image was selected containing all three regions (particle, lumen, and wall) ... Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes. This step was repeated four times to obtain an average). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Antoniades and Dey to include the density calculations as taught by Sabir in order to provide an alternate means to automatically assess intraluminal plaque to estimate total plaque burden (Sabir, Introduction).

As per claim 7, Antoniades, Dey and Sabir disclose the method of claim 5, wherein generating the ratio comprises generating the ratio of a maximum radiodensity value of the coronary plaque and a maximum radiodensity value of the perivascular fat (Sabir, page 243, Volume Measurements, image was selected 

As per claim 8, Antoniades, Dey and Sabir disclose the method of claim 5, wherein generating the ratio comprises generating a ratio of a minimum radiodensity value of the coronary plaque and a minimum radiodensity value of the perivascular fat (Sabir, page 243, Volume Measurements, image was selected containing all three regions (particle, lumen, and wall) ... Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes. This step was repeated four times to obtain an average; Dey, page 2661, Discussion, CDD, by definition, is the normalized difference in lumen attenuation per unit area over a segment, and is closely related to both minimum luminal area and luminal attenuation gradient; a higher CDD implies a lower minimum luminal area). 

As per claim 9, Antoniades, Dey and Sabir disclose the method of claim 5, wherein generating the ratio comprises generating a ratio of a maximum radiodensity value of the coronary plaque and a minimum radiodensity value of the perivascular fat (Sabir, page 243, Volume Measurements, image was selected containing all three regions (particle, lumen, and wall) ... Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes. This step was repeated four times to obtain an average; Dey, Abstract, contrast density difference (CDD, maximum difference in luminal attenuation per unit area); Dey, page 2661, Discussion, CDD, by definition, is the normalized difference in lumen attenuation 

As per claim 10, Antoniades, Dey and Sabir disclose the method of claim 5, wherein generating the ratio comprises generating a ratio of a minimum radiodensity value of the coronary plaque and a maximum radiodensity value of the perivascular fat (Sabir, page 243, Volume Measurements, image was selected containing all three regions (particle, lumen, and wall) ... Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes. This step was repeated four times to obtain an average; Dey, Abstract, contrast density difference (CDD, maximum difference in luminal attenuation per unit area); Dey, page 2661, Discussion, CDD, by definition, is the normalized difference in lumen attenuation per unit area over a segment, and is closely related to both minimum luminal area and luminal attenuation gradient; a higher CDD implies a lower minimum luminal area)

As per claim 17, Antoniades and Dey disclose the system of claim 16, but do not explicitly disclose the following limitations as further recited however Sabir discloses wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to generate the metrics using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in a region of perivascular tissue adjacent to the region of the patient by determining, along a line, a slope value of the radiodensity values of the coronary plaque and a slope value of the radiodensity values of the perivascular tissue adjacent to the coronary plaque (Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Figure 1A-1D; Sabir, page 244, Figures 2A-2D). 


As per claim 18, Antoniades and Dey disclose the system of claim 16, but do not explicitly disclose the following limitations as further recited however Sabir discloses wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to generate the metrics by determining a ratio of the slope value of the radiodensity values of the coronary plaque and a slope value of the radiodensity values of the perivascular tissue adjacent to the coronary plaque (Sabir, page 243, Figures 1A-1D; Sabir, page 244, Figures 2A-2D; Sabir, page 242, Introduction, gradient changes in the Hounsfield density (quantified radiodensity) across coronary artery regions including the epicardial fat, arterial wall, plaque and lumen are measured using MDCT angiography; Sabir, page 243, Volume Measurement, reconstructed images from both micro-CT and MDCT … Hounsfield density profiles were manually plotted to encompass only the wall and lumen. Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes … this was repeated to obtain an average; Sabir, page 245, Discussion, our voxel analysis technique … uses Hounsfield unit gradient changes ... to determine the boundaries of the inner wall and lumen and of the outer wall and epicardial fat, which allows this technique to be patient specific). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Antoniades and Dey to include the automated slope / gradient algorithm as taught by Sabir in order to provide an alternate means to automatically assess intraluminal plaque to estimate total plaque burden (Sabir, Introduction).

As per claim 20, Antoniades and Dey disclose the system of claim 16, but do not explicitly disclose the following limitations as further recited however Sabir wherein the perivascular tissue is perivascular fat, and generating metrics using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in the region of perivascular tissue adjacent to the region of coronary plaque of the patient comprises generating a ratio of a density of the coronary plaque and a density of the perivascular fat (Sabir, page 243, Volume Measurements, image was selected containing all three regions (particle, lumen, and wall) ... Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes. This step was repeated four times to obtain an average). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Antoniades and Dey to include the density calculations as taught by Sabir in order to provide an alternate means to automatically assess intraluminal plaque to estimate total plaque burden (Sabir, Introduction).

As per claim 26, Antoniades and Dey disclose the non-transitory computer readable medium of claim 25, but do not explicitly disclose the following limitations as further recited however Sabir discloses wherein generating metrics using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in a region of perivascular tissue adjacent to the region of the patient comprises determining, along a line, a slope value of the radiodensity values of the coronary plaque and a slope value of the radiodensity values of the perivascular tissue adjacent to the coronary plaque (Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Figure 1A-1D; Sabir, page 244, Figures 2A-2D). 


As per claim 27, Antoniades, Dey and Sabir disclose the non-transitory computer readable medium of claim 26, wherein generating metrics further comprises determining a ratio of the slope value of the radiodensity values of the coronary plaque and a slope value of the radiodensity values of the perivascular tissue adjacent to the coronary plaque (Sabir, page 243, Figures 1A-1D; Sabir, page 244, Figures 2A-2D; Sabir, page 242, Introduction, gradient changes in the Hounsfield density (quantified radiodensity) across coronary artery regions including the epicardial fat, arterial wall, plaque and lumen are measured using MDCT angiography; Sabir, page 243, Volume Measurement, reconstructed images from both micro-CT and MDCT … Hounsfield density profiles were manually plotted to encompass only the wall and lumen. Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes … this step was repeated to obtain an average; Sabir, page 245, Discussion, our voxel analysis technique … uses Hounsfield unit gradient changes ... to determine the boundaries of the inner wall and lumen and of the outer wall and epicardial fat, which allows this technique to be patient specific). 

As per claim 29, Antoniades, Dey and Sabir disclose the non-transitory computer readable medium of claim 26, wherein the characteristics of the patient and the other people comprise information of age, sex, race, blood pressure, diabetes, smoking, and prior coronary artery disease (Antoniades, ¶0110-113; Antoniades, Table 1 and Table 2, Demographic characteristics of study participants; Dey, page 2658, Table 1, Patient characteristics (254 patients)). 

As per claim 30, Antoniades, Dey and Sabir disclose the non-transitory computer readable medium of claim 26, wherein the database includes coronary plaque information and characteristics of numerous other people (Antoniades, ¶0110-113; Antoniades, Table 1 and Table 2, Demographic characteristics of study participants; Dey, page 2658, Table 1, Patient characteristics (254 patients)).


Claim 4, 6, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniades, U.S. Publication No. 2017/0265832, hereinafter, “Antoniades”, in view of Dey, Damini, et al. "Integrated prediction of lesion-specific ischaemia from quantitative coronary CT angiography using machine learning: a multicentre study." European radiology 28.6 (2018): 2655-2664, hereinafter, “Dey” as applied to claims 1 and 16 above, and further in view of Obaid, Daniel R., et al. "Atherosclerotic Plaque Composition and Classification Identified by Coronary Computed Tomography: Assessment of Computed Tomography–Generated Plaque Maps Compared with Virtual Histology Intravascular Ultrasound and Histology." Circulation: Cardiovascular Imaging 6.5 (2013): 655-664, hereinafter, “Obaid”.

As per claim 4, Antoniades and Dey disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Obaid discloses wherein generating metrics using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in a region of perivascular tissue adjacent to the region of the patient comprises generating, using the image information, a ratio between quantified radiodensity values of the coronary plaque and quantified radiodensity values of the corresponding perivascular tissue (Obaid, page 657, Figure 2B, Ratio of Plaque/Lumen attenuation (HU) … defined plaque tissue types and lumen; Obaid, page 661, 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the plaque / lumen ratios as taught by Obaid in the system of Antoniades and Dey in order to provide a means to determine and distinguish the different types of plaque including necrotic core, fibrous tissue and calcification (Obaid, page 661, Discussion, different plaque components show significant differences in HU attenuation).

As per claim 6, Antoniades and Dey disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Obaid discloses wherein the perivascular tissue is a coronary artery, and generating metrics using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in the region of perivascular tissue adjacent to the region of coronary plaque of the patient comprises generating a ratio of a density of the coronary plaque and a density of the coronary artery (Obaid, page 657, Figure 2B, Ratio of Plaque/Lumen attenuation (HU) … defined plaque tissue types and lumen; Obaid, page 661, Discussion, we defined plaque components based on the ratio of attenuation of plaque to luminal contrast). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the plaque / lumen ratios as taught by Obaid in the system of Antoniades and Dey in order to provide a means to determine and distinguish the different types of plaque including necrotic core, fibrous tissue and calcification (Obaid, page 661, Discussion, different plaque components show significant differences in HU attenuation).

As per claim 19, Antoniades and Dey disclose the system of claim 16, but do not explicitly disclose the following limitations as further recited however Obaid discloses wherein the one or more computer 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the plaque / lumen ratios as taught by Obaid in the system of Antoniades and Dey in order to provide a means to determine and distinguish the different types of plaque including necrotic core, fibrous tissue and calcification (Obaid, page 661, Discussion, different plaque components show significant differences in HU attenuation). 

As per claim 21, Antoniades and Dey disclose the system of claim 16, but do not explicitly disclose the following limitations as further recited however Obaid discloses wherein the perivascular tissue is a coronary artery, and generating metrics using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in the region of perivascular tissue adjacent to the region of coronary plaque of the patient comprises generating a ratio of a density of the coronary plaque and a density of the coronary artery (Obaid, page 657, Figure 2B, Ratio of Plaque/Lumen attenuation (HU) … defined plaque tissue types and lumen; Obaid, page 661, Discussion, we defined plaque components based on the ratio of attenuation of plaque to luminal contrast). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the plaque / lumen ratios as taught by Obaid in the system of Antoniades 

As per claim 22, Antoniades, Dey and Obaid disclose the system of claim 21, wherein the ratio is one of a ratio of a maximum radiodensity value of the coronary plaque and a maximum radiodensity value of the perivascular fat, a ratio of a minimum radiodensity value of the coronary plaque and a minimum radiodensity value of the perivascular fat, a ratio of a maximum radiodensity value of the coronary plaque and a minimum radiodensity value of the perivascular fat, or a ratio of a minimum radiodensity value of the coronary plaque and a maximum radiodensity value of the perivascular fat (Dey, Abstract, contrast density difference (CDD, maximum difference in luminal attenuation per unit area); Dey, page 2661, Discussion, CDD, by definition, is the normalized difference in lumen attenuation per unit area over a segment, and is closely related to both minimum luminal area and luminal attenuation gradient; a higher CDD implies a lower minimum luminal area; Obaid, page 662, Discussion, Plaque containing large amounts of lipid may be classified by VH-IVUS as fibro-fatty tissue but have low attenuation, and be classified as necrotic core on CT; Obaid, page 662, Table 3, attenuation ratios). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniades, U.S. Publication No. 2017/0265832, hereinafter, “Antoniades”, in view of Dey, Damini, et al. "Integrated prediction of lesion-specific ischaemia from quantitative coronary CT angiography using machine learning: a multicentre study." European radiology 28.6 (2018): 2655-2664, hereinafter, “Dey”, in view of Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir” as applied to claim 26 above, and further in view of Obaid, Daniel R., et al. .

As per claim 28, Antoniades, Dey and Sabir disclose the non-transitory computer readable medium of claim 26, but do not explicitly disclose the following limitations as further recited however Obaid discloses wherein generating metrics using the quantified radiodensity values in the region of coronary plaque and the quantified radiodensity values in a region of perivascular tissue adjacent to the region of the patient comprises generating, using the image information, a ratio between quantified radiodensity values of the coronary plaque and quantified radiodensity values of the corresponding perivascular tissue (Obaid, page 657, Figure 2B, Ratio of Plaque/Lumen attenuation (HU) … defined plaque tissue types and lumen; Obaid, page 661, Discussion, we defined plaque components based on the ratio of attenuation of plaque to luminal contrast). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the plaque / lumen ratios as taught by Obaid in the system of Antoniades, Dey and Sabir in order to provide a means to determine and distinguish the different types of plaque including necrotic core, fibrous tissue and calcification (Obaid, page 661, Discussion, different plaque components show significant differences in HU attenuation).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniades, U.S. Publication No. 2017/0265832, hereinafter, “Antoniades”, in view of Dey, Damini, et al. "Integrated prediction of lesion-specific ischaemia from quantitative coronary CT angiography using machine learning: a multicentre study." European radiology 28.6 (2018): 2655-2664, hereinafter, “Dey” as applied 1 above, and further in view of Mancio, Jennifer, Evangelos K. Oikonomou, and Charalambos Antoniades. "Perivascular adipose tissue and coronary atherosclerosis." Heart 104.20 (2018): 1654-1662, hereinafter, “Mancio”.

As per claim 14, Antoniades and Dey disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Mancio discloses wherein characterizing the coronary plaque comprises identifying the coronary plaque as a high risk plaque if it is likely to cause vasospasm based on a comparison of the coronary plaque information and characteristics of the patient to the coronary plaque information and characteristics of the other people in the database (Mancio, page 1660, PVAT image phenotyping for detection of cardiovascular disease, in a study of 27 patients with vasospastic angina and 13 controls, it was reported increased adventitial and PVAT inflammation in patients with vasospastic angina, as evidenced by increased PVAT signal).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the high risk plaque quantification as taught by Mancio in the system of Antoniades and Dey in order to provide additional means to determine an individual’s risk profile (Mancio, Abstract). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniades, U.S. Publication No. 2017/0265832, hereinafter, “Antoniades”, in view of Dey, Damini, et al. "Integrated prediction of lesion-specific ischaemia from quantitative coronary CT angiography using machine learning: a multicentre study." European radiology 28.6 (2018): 2655-2664, hereinafter, “Dey” as applied to claim 1 above, and further in view of Okubo, Ryo, et al. "Pericoronary adipose tissue ratio is a .

As per claim 15, Antoniades and Dey disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Okubo discloses wherein characterizing the coronary plaque comprises identifying the coronary plaque as a high risk plaque if it is likely to rapidly progress based on a comparison of the coronary plaque information and characteristics of the patient to the coronary plaque information and characteristics of the other people in the database (Okubo, page 819, Discussion, Several studies have demonstrated that EAT is more closely associated with the formation, progression and severity of coronary atherosclerosis when compared with other adipose tissues … local adipose tissue has a potential role in the progression of coronary plaque … PAT may also contribute to the formation or progression of vulnerable plaques by influencing several inflammatory markers … possibly indicating that adipose tissue promotes plaque progression or plaque vulnerability associated with plaque rupture).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the comparison with previously classified patient data as taught by Okubo in the system of Antoniades and Dey in order to provide an alternate means to calculate and determine plaque vulnerability (Okubo, Abstract; Okubo, page 819, Discussion). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                
/VU LE/Supervisory Patent Examiner, Art Unit 2668